Citation Nr: 1510671	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensably disabling.

2.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a scar of the left shoulder, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased rating for right knee disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 70 percent disabling.

6.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in December 2012.  A transcript of his hearing has been associated with the record.

It is noted that the Veteran presented testimony during the hearing as to each of the issues listed on the title page, all of which were addressed in an August 2012 statement of the case.  In September 2012, the Veteran filed a substantive appeal in which he indicated he was limiting his appeal to the increased rating issues pertaining to PTSD, hearing loss, tinnitus and the knee.  During the following month, the RO contacted the Veteran in order to clarify whether he intended to appeal the TDIU matter since he referenced "an occupational handicap" in his VA Form 9.  The Veteran indicated that he planned to obtain a representative closer to his home to assist him with his appeal.  As testimony was taken concerning each issue covered in the statement of the case, VA has acknowledged that all issues are properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue of entitlement to service connection for a left knee disability was raised during the Veteran's December 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for the right knee disability and PTSD, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested by Level II hearing loss in the right ear and Level I hearing loss in the left ear.

2.  The veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3.  At no point during the appeal period has the left shoulder scar been productive of pain, instability or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2014).

2.  Tinnitus is assigned the maximum schedular rating of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for a compensable evaluation for a left shoulder scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in August 2011 discussed the evidence necessary to support claims for increase and a claim for a TDIU.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were identified during the hearing and the Veteran provided testimony concerning the symptoms and functional impairment that he experiences as a result of the disabilities decided herein.  Information concerning the Veteran's treatment was also obtained.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the Board has concluded that the disabilities at issue have not changed such that higher evaluations are warranted for distinct periods of time and thus uniform evaluations are warranted for the period considered.

	Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2014).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

The Veteran submitted a claim for a TDIU in August 2011; the AOJ responded by evaluating the Veteran's service-connected disabilities.

On VA examination in September 2011, the Veteran's  history was reviewed.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
70
90
57.5
LEFT
30
35
70
85
55

Speech audiometry revealed recognition scores of 92 percent for the right ear and 96 percent for the left.  The audiologist indicated that word recognition was good in the right ear and excellent in the left.  

During his December 2012 hearing, the Veteran testified that he felt the methods for evaluating his hearing loss were not accurate, in that they used a controlled environment.  He indicated that he had difficulty on job sites due to background noise.  

The Board observes that application of the regulation to the findings of the September 2011 examination results in a numeric designation of II for the right ear and I for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2014).   As such, the currently assigned noncompensable evaluation is correct.

The Board does not doubt the sincerity of the Veteran's assertions regarding his hearing loss.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Tinnitus

The Veteran has requested an increased evaluation for tinnitus.  The RO denied the Veteran's request because under diagnostic code 6260 the maximum evaluation for tinnitus is 10 percent.  The Veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

	Scar

The Veteran's left shoulder scar is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, for other scars including linear scars.  

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in August 2011, the revised criteria apply.

 Diagnostic Code 7800 is not applicable as it pertains to burn scars, and other scars or disfigurement of the head, face or neck.  Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear and at least 6 square inches (39 sq. cm.).  While the scar was reported to be diagonal, it was not assessed as deep and nonlinear on examination in September 2011.  Diagnostic Code 7802 provides a 10 percent rating for a burn scar, or scar due to other causes, not of the head, face, or neck that is superficial and nonlinear and at least 144 square inches (929 sq. cm.) or greater.  There is no indication in the record that the Veteran's scar is 144 square inches or greater.  On examination, the Veteran's scar was assessed as 5 cm.    

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful. A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Historically, the Board notes that the Veteran underwent excisional lymph node biopsy at the left supraclavicular fossa during service.

On VA examination in September 2011, the Veteran's history was reviewed.  Physical examination revealed a well healed supraclavicular scar on the left.  The scar was not painful or unstable.  There was no loss of covering of the skin over the scar.  The examiner noted that there was no resulting disfigurement.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no visible or palpable tissue loss.  The examiner specified that there was no limitation of function.

During his December 2012 hearing, the Veteran testified that he had no symptoms associated with the scar.

Having reviewed the evidence pertaining to this claim, the Board concludes that a compensable evaluation for the scar is not warranted.  In this regard, there is no evidence of a painful or unstable scar, and no indication of any functional limitation associated with the scar.  Thus, the Board concludes that the criteria for a compensable evaluation are not met.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has considered whether referral for consideration of a greater level of compensation on an extraschedular basis is warranted.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing disability, tinnitus, or scar are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to these disabilities.  

The Board notes the Veteran's complaint that his hearing loss disability results in difficulty communicating in situations where there is significant background noise.  Although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is contemplated by the current schedular rating criteria.

The Board acknowledges the Veteran's statements regarding the functional impact of his bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the Board has determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

The Veteran reported during the VA examination that his tinnitus is "very annoying especially when it amps up" but that he had "gotten used to it."  He also reported that he did not notice it "when there's enough background noise."  The rating criteria for tinnitus contemplate these manifestations of recurrent tinnitus.  Thus, the rating criteria contemplate the symptoms and level of disability manifested and the schedular criteria are adequate.  

Regarding the service-connected scar, as noted above, there is no associated pain or functional limitation, and the Veteran has denied that he has any symptoms related to the scar.  Thus, it cannot be stated that the criteria under which this disability is evaluated is inadequate to address the current symptoms.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's hearing loss, tinnitus, or scar cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable evaluation for a left shoulder scar is denied.


REMAND

The Veteran seeks higher evaluations for his right knee disability and PTSD.  

With respect to his right knee disability, he has stated that he experiences instability, and testified in December 2012 that he can move his knee sideways one-half inch.  The September 2011 examination report indicated that there was no instability.  As a result, further medical inquiry is warranted.

Regarding his PTSD, the Veteran described symptoms during his December 2012 hearing that suggest worsening of the disability.  Specifically, he reported that his PSTD affected his work as a stair builder because it was detailed and highly technical work, and he was often unable to concentrate due to his PTSD.  The Board also notes that in conjunction with his hearing, the Veteran submitted a statement by his brother-in-law, W.F.D., Ph.D., a psychologist.  Dr. D indicated his observation that the Veteran's PTSD manifestations were growing in intensity and appeared more disabling.  Because there are indications that the Veteran's PTSD has worsened since his most recent June 2012 examination, the Board concludes that an additional examination is warranted.  

The Board notes that further development and adjudication of these claims may provide evidence relevant to the TDIU matter.  Accordingly, adjudication of the TDIU matter is deferred at this time.

In light of the above discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA knee examination to determine the severity of his service-connected right knee disability.  The claims folder should be forwarded to the examiner for review.  All indicated studies should be performed. 

The examiner should report the Veteran's range of motion in terms of degrees on extension and flexion, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right knee disability that develops on repetitive use or during flare-up. If such is not possible, the examiner should explain why.

The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  

The examiner should also indicate whether there is recurrent subluxation or lateral instability in the right knee, and if so, the degree of severity of such pathology.  In this regard, the Veteran testified that he is able to move the knee sideways about half an inch.  

The examiner should also be asked to describe the impact of the Veteran's disability on his employment and activities of daily living.  

2.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

The examiner should also discuss how the Veteran's PTSD has impacted his employment and activities of daily living.

3.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


